Exhibit 10.1

 



AMENDMENT TO

GLOBALSCAPE, INC.

2016 EMPLOYEE LONG-TERM EQUITY INCENTIVE PLAN

WHEREAS, GlobalSCAPE, Inc. (the “Company”) maintains the 2016 Employee Long-Term
Equity Incentive Plan (the “Plan”);

WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
of the Company has the authority under Section 11(a) of the Plan to amend the
Plan from time to time; and

WHEREAS, the Committee has determined that it is in the best interests of the
Company to amend the Plan as set forth herein.

NOW, THEREFORE, notwithstanding anything to the contrary in the Plan, the Plan
is hereby amended as follows effective as of the date set forth below:

1.Amendment. Section 6(c) of the Plan is hereby amended and restated in its
entirety to read as follows:

“Maximum Annual Participant Award.  The aggregate number of Shares with respect
to which an Award or Awards may be granted to any one Participant (including a
Covered Employee) in any one taxable year of the Company shall not exceed
350,000 shares of Common Stock (subject to adjustment as set forth in SECTION
5(a)). For purposes of this SECTION 6(c), an Award that has been granted to a
Covered Employee during any taxable year, but which is subsequently forfeited or
otherwise cancelled will be counted against the maximum number of Shares with
respect to which Awards may be granted to such Employee.”

2.Miscellaneous.

(a)Full Force and Effect. Except as expressly amended by this Amendment, all
terms and conditions of the Plan shall remain in full force and effect.

(b)Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Delaware to the extent not preempted by
federal law or other applicable local law, which shall otherwise control.

(c)Severability. If any provision of this Amendment shall be held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions herein or in the Plan, and this Amendment shall be construed and
enforced as if such provisions had not been included.

 

 



IN WITNESS WHEREOF, this Amendment to the Plan is adopted as of as of this 29th
day of October, 2018.

 

  GLOBALSCAPE, INC.       By:

/S/ Matt Goulet

    Name: Matt Goulet     Title: Chief Executive Officer & President

 

 

